[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                              FILED
                      ________________________       U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                          MARCH 21, 2012
                            No. 10-15247
                                                            JOHN LEY
                        Non-Argument Calendar
                                                             CLERK
                      ________________________

              D. C. Docket No. 2:10-cr-00052-AKK-PWG-1


UNITED STATES OF AMERICA,
                                                             Plaintiff-Appellee,

                                 versus

JOHN COLEMAN, III,
                                                       Defendant-Appellant.

                      ________________________

              Appeal from the United States District Court
                 for the Northern District of Alabama
                     ________________________

                           (March 21, 2012)


Before EDMONDSON, MARCUS and ANDERSON, Circuit Judges.


PER CURIAM:
       John Coleman, III appeals his 216-month sentence imposed after he pleaded

guilty to possession with intent to distribute cocaine, in violation of 21 U.S.C. §

841(a)(1) and (b)(1)(B). No reversible error has been shown; we affirm.

       On appeal, Coleman argues that he should not have been sentenced as a

career offender because his Alabama conviction for possessing marijuana “for

other than personal use,” in violation of Ala. Code § 13A-12-213(a)(1), does not

qualify as a “controlled substance offense” for purposes of U.S.S.G. § 4B1.1(a).1

We review this issue for plain error because Coleman did not raise it in the district

court. United States v. Aguillard, 217 F.3d 1319, 1320 (11th Cir. 2000).2

       A defendant is a career offender if, among other things, he has “at least two

prior felony convictions of either a crime of violence or a controlled substance

offense.” U.S.S.G. § 4B1.1(a)(3). A “controlled substance offense” is defined as

an offense under federal or state law punishable by a year or more of

imprisonment “that prohibits . . . the possession of a controlled substance . . . with

intent to manufacture, import, export, distribute, or dispense.” U.S.S.G.

§ 4B1.2(b).

       1
         Coleman concedes that his federal felony conviction for possession with intent to
distribute cocaine base qualifies as a controlled substance offense.
       2
         Under plain-error analysis, Coleman must show that “(1) an error occurred; (2) the error
was plain; (3) it affected his substantial rights; and (4) it seriously affected the fairness of the
judicial proceedings.” United States v. Gresham, 325 F.3d 1262, 1265 (11th Cir. 2003).

                                                  2
      In examining the meaning of section 13A-12-213 in a similar context, we

concluded that although it “does not define the phrase ‘for other than personal

use,’ the section necessarily punishes possession for someone else’s use. In other

words, section 13A-12-213 punishes the possession of marijuana with the intent to

distribute to another.” United States v. Robinson, 583 F.3d 1292, 1296 (11th Cir.

2009) (emphasis added) (discussing whether section 13A-12-213 is a serious drug

offense under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)).

Based on this interpretation, a violation of section 13A-12-213 also constitutes a

“controlled substance offense” for purposes of section 4B1.1.

      Coleman acknowledges our decision in Robinson but argues that the case

was decided wrongly because there are “rare” circumstances in which a person

could possess marijuana for “other than personal use,” but not have the requisite

intent to distribute it. This argument fails. “[I]n determining whether a prior

conviction is a qualifying offense for enhancement purposes, we apply a

‘categorical’ approach -- that is, we look no further than the fact of conviction and

the statutory definition of the prior offense.” United States v. Llanos-Agostadero,

486 F.3d 1194, 1196-97 (11th Cir. 2007) (citing Taylor v. United States, 110 S. Ct.
2143 (1990)). Under that approach, we focus on whether “the elements of the

offense, in the ordinary case” satisfy the definition of a controlled substance

                                          3
offense. See James v. United States, 127 S. Ct. 1586, 1597 (2007) (examining

whether a defendant’s prior conviction qualified as a violent felony for purposes

of the ACCA). Because we accept the principle that the elements of possession of

marijuana “for other than personal use” -- in the ordinary case -- involve the intent

to distribute it, it qualifies as a controlled substance offense. Thus, the district

court did not plainly err in sentencing Coleman as a career offender.

      AFFIRMED.




                                           4